Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-9, 11 and 14-20, the prior art fails to teach or suggest a
 base station comprising a downlink signal receiving section of receiving a downlink signal that includes a downlink signal including a synchronizing signal transmitted from the other base station and a downlink wraparound signal transmitted from the own base station; an interference removing section of removing an interference of the wraparound signal from a received signal of the downlink signal, with respect with a predetermined subframe in which the downlink wraparound signal from the own base station interferes with the synchronization signal of the other base station, among subframes of the downlink signal including the synchronization signal of the other base station; and a synchronization processing section of performing a time synchronization processing with the other base station by detecting a timing of the synchronization signal of the other base station based on a received signal of the downlink signal from which an interference of the wraparound signal is removed, in combination with other limitations, as specified in the independent claims 1, 11 and 14. 
Regarding claims 10 and 21,  the prior art fails to teach or suggest a base station comprises a downlink signal receiving section of receiving a downlink signal including a synchronization signal transmitted from the other base station; an interference removing section of directly receiving a residual transmitting signal corresponding to a transmitter noise transmitted from the radio communication section by a wired communication link 
         Regarding claim 12, the prior art fails to teach or suggest a time synchronization method between base stations, wherein the second base station removes an interference of the wraparound signal from a received signal of the downlink signal with respect to a predetermined subframe in which the downlink wraparound signal from the own base station interferes with the synchronization signal of the first base station, among subframes of the downlink signal including the synchronization signal of the first base station; and performs a time synchronization processing with the first base station by detecting a synchronization signal timing of the first base station based on a received signal of the downlink signal from which the interference of the wraparound signal is removed, in combination with other limitations.
         Regarding claim 13, the prior art fails to teach or suggest a time synchronization method between base stations, wherein the second base station generates a replica 
3	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465